El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
En la Corte de Distrito de Arecibo el demandante José La O. Cintrón y González estableció una acción contra Pedro Aureliano Figueroa por la que solicitaba la cancelación y nuli-dad de ciertos procedimientos habidos en la corte municipal de Utuado. En estos procedimientos él alegó que había sido ilegalmente privado de la posesión de una finca que tenía en aquella ciudad. También alegó que la sentencia de la corte municipal nunca le fue notificada, así como tampoco ningu-no de los ulteriores procedimientos, y que el referido Pedro Aureliano Figueroa jamás formuló demanda contra él para reivindicar esa propiedad.
El demandado Figueroa formuló excepción previa, fundada en que los hechos de la demanda eran tan ambiguos que no *335mostraban que la corte tuviera jurisdicción sobre la materia. Dicha corte de distrito declaró con lugar la excepción, fun-dándose en que no tenía facultad para revisar el procedi-miento de la corte municipal, á menos que fuera por uno especial ó en apelación.
La demanda, sin embargo, expresa entre otras cosas, que se siguieron los procedimientos en la corte municipal, sin que fuera notificado Cintrón. En otras palabras, que no fue de-bidamente notificado.
Si los hechos alegados en la demanda se consideran como ciertos, como lo son en la excepción previa, serían nulos los procedimientos de, la corte municipal. En tal caso, siendo el demandante ilegalmente desposeído, tendría derecho á ser puesto nuevamente en posesión de su propiedad. El tendría un recurso en alguna corte. La Corte de Distrito de Arecibo es una corte de jurisdicción general, y debe declararse que puede conocer de toda clase de acciones hasta tanto no se demuestre lo contrario. A este efecto, es la opinión de esta corte en el caso de Tony Lowande v. García, resuelto en 5 de diciembre de 1907. Por consiguiente, entendemos que la ex-cepción debió haber sido desestimada.
En realidad, el caso no ha sido presentado debidamente ante este tribunal. No se dictó una sentencia determinada en este caso. La resolución de la corte de distrito no es defini-tiva, y no estamos autorizados por la ley para revisar los pro-cedimientos. (Guasp v. Sucesión Rosch, Dec. de P. R., vol. II, p. 641.)
Después que se declara con lugar una excepción previa puede el demandante desear enmendarla, y, por lo general, la corte se lo permite. Si no desea hacer enmiendas, entonces debe dictarse sentencia contra él. En verdad, según podemos ver del récord que se ha presentado en esta corte, puede ha-berse dictado efectivamente una sentencia, y si esto sucedió, ■el demandante perdió sus recursos.' Por lo tanto, debe deses-timarse la apelación y devolverse el caso á la corte inferior, *336para ulteriores procedimientos.' Creemos, sin embargo, que, para evitar apelaciones innecesarias, la corte de distrito, si ha dictado sentencia, debe anular su resolución y desestimar la excepción sin perjuicio alguno, permitiendo al demandado Figueroa proceder en la acción, según le conviniere.

Desestimada.

Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Hernández, Figueras y MacLeary.